Name: Council Regulation (EEC) No 2070/92 of 30 June 1992 amending Regulation (EEC) No 3493/90 laying down general rules for the grant of premiums to sheepmeat and goatmeat producers
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product
 Date Published: nan

 Avis juridique important|31992R2070Council Regulation (EEC) No 2070/92 of 30 June 1992 amending Regulation (EEC) No 3493/90 laying down general rules for the grant of premiums to sheepmeat and goatmeat producers Official Journal L 215 , 30/07/1992 P. 0063 - 0063 Finnish special edition: Chapter 3 Volume 43 P. 0209 Swedish special edition: Chapter 3 Volume 43 P. 0209 COUNCIL REGULATION (EEC) No 2070/92 of 30 June 1992 amending Regulation (EEC) No 3493/90 laying down general rules for the grant of premiums to sheepmeat and goatmeat producersTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), and in particular Article 5 (8) thereof, Having regard to the proposal from the Commission (2), Whereas the concepts of 'eligible ewe' and 'eligible she-goat' as laid down in Council Regulation (EEC) No 872/84 of 31 March 1984 laying down general rules for the granting of premiums to sheepmeat producers and repealing Regulation (EEC) No 2643/80 (3), must be redefined because of the monitoring difficulties they entail; whereas, given the administrative difficulties associated with the drawing up of new definitions, Regulation (EEC) No 3493/90 of 27 November 1990 laying down general rules for the grant of premiums to sheepmeat and goatmeat producers (4) provides that they will continue to apply to premiums payable in respect of 1991; Whereas under the measures decided in the context of Council Regulation (EEC) No 2069/92 of 30 June 1992 amending Regulation (EEC) No 3013/89 (5), and in particular those relating to the fixing of individual limits for grant of the premium, it will be possible to resolve the said difficulties by applying relatively simple definitions for determining, in a readily verifiable manner, the animals intended for production of sheepmeat; Whereas in the interests of efficient management the new definitions should not be applied until the start of the 1993 marketing year and the definitions laid down in Regulation (EEC) No 872/84 should remain applicable for the 1992 marketing year; Whereas Regulation (EEC) No 3493/90 should therefore be amended, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3493/90 is hereby amended as follows: The following points shall be added to the first paragraph of Article 1: 4. "eligible ewe" means: any female of the ovine species having lambed at least once or aged at least one year; 5. "eligible she-goat" means: any female of the caprine species having kidded at least once or aged at least one year.'; Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. Article 1 (1) shall apply to premiums paid in respect of the 1993 marketing year and thereafter. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 June 1992. For the Council The President Arlindo MARQUES CUNHA (1) OJ No L 289, 7. 10. 1989, p. 1. Regulation as last amended by Regulation (EEC) No 2069/92 (see page 59 of this Official Journal).(2) OJ No C 303, 22. 11. 1991, p. 39.(3) OJ No L 90, 1. 4. 1984, p. 40. Regulation as last amended by Regulation (EEC) No 3493/90 (OJ No L 337, 27. 11. 1990, p. 7).(4) OJ No L 337, 4. 12. 1990, p. 7.(5) See page 59 of this Official Journal.